Table Of Contents As filed with the Securities and Exchange Commission on October 10, 2014 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 REGISTRATION STATEMENT ON FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 iSHARES ® GOLD TRUST SPONSORED BY iSHARES ® DELAWARE TRUST SPONSOR LLC (Exact name of Registrant as specified in its charter) New York 81-6124036 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street, San Francisco, CA 94105 Attn: Product Management Team, iShares Product Research & Development (415) 670-2000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) iShares ® Delaware Trust Sponsor LLC 400 Howard Street, San Francisco, CA 94105 Attn: Product Management Team, iShares Product Research & Development (415) 670-2000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David Yeres, Esq. Clifford Chance US LLP 31 West 52nd Street New York, NY 10019 Deepa Damre, Esq. BlackRock, Inc. 400 Howard Street San Francisco, CA 94105 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Table Of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ☒ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ☐ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) CALCULATION OF THE REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee iShares Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended (the “Securities Act”), based on an average of the high and low price of the Shares on NYSE Arca of$11.643 on October 6, 2014. This registration statement is filed pursuant to Rule 415(a)(6) under the Securities Act, and the securities being registered hereunder include21,650,000 unsold securities previously registered under Registration Statement No. 333-187251, filed with the Commission on March 14, 2013. In accordance with Rule 415(a)(6), the filing fee of $45,285.18 previously paid for the registration of such unsold securities will continue to apply to such unsold securities, and the amount of the registration fee calculated above reflects only the new securities being registered. Registration Statement No. 333-187251 will be deemed terminated as of the date of effectiveness of this Registration Statement. Table Of Contents 80,700,000Shares iShares ® Gold Trust The iShares ® Gold Trust (the “Trust”) issues shares (“Shares”) representing fractional undivided beneficial interests in its net assets. The assets of the Trust consist primarily of gold held by a custodian on behalf of the Trust. The Trust seeks to reflect generally the performance of the price of gold. The Trust seeks to reflect such performance before payment of the Trust’s expenses and liabilities. The Shares are listed and trade on NYSE Arca under the symbol “IAU.” Market prices for the Shares may be different from the net asset value per Share. iShares ® Delaware Trust Sponsor LLC (the “Sponsor”) is the sponsor of the Trust; The Bank of New York Mellon (the “Trustee”) is the trustee of the Trust, and JPMorgan Chase Bank N.A., London branch, (the “Custodian”) is the custodian of the Trust. The Trust is not an investment company registered under the Investment Company Act of 1940. The Trust is not a commodity pool for purposes of the Commodity Exchange Act. The Trust intends to issue Shares on a continuous basis. The Trust issues and redeems Shares only in blocks of 50,000 or integral multiples thereof. A block of 50,000 Shares is called a “Basket.” These transactions take place in exchange for gold. Only registered broker-dealers that become authorized participants by entering into a contract with the Sponsor and the Trustee may purchase or redeem Baskets. Shares will be offered to the public from time to time at prices that will reflect the price of gold and the trading price of the Shares on NYSE Arca at the time of the offer. On October 9, 2014, the Shares closed on NYSE Arca at $11.84 and the London PM Fix was $1,226.75 (London PM Fix is, as of any day, the price of gold fixed in the afternoon of such day (London time) by the London Gold Market Fixing Ltd.). Except when aggregated in Baskets, Shares are not redeemable securities. Investing in the Shares involves significant risks. See “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of the securities offered in this prospectus, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Shares are not interests in nor obligations of either the Sponsor or the Trustee. “iShares” is a registered trademark of BlackRock Fund Advisors and its affiliates. The date of this prospectus is October 10, 2014. Table Of Contents TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 Trust Structure, the Sponsor, the Trustee and the Custodian 1 Trust Objective 2 Principal Offices 2 THE OFFERING 3 SUMMARY FINANCIAL CONDITION 5 RISK FACTORS 6 STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 11 THE GOLD INDUSTRY 11 Introduction 11 Market Participants 11 World Gold Supply and Demand (2004-2013) 12 Historical Chart of the Price of Gold 13 OPERATION OF THE GOLD MARKET 14 Over-the-Counter Market 14 Futures Exchanges 14 COMEX 14 Exchange Regulation 15 The London Bullion Market 15 London Market Regulation 16 Not a Regulated Commodity Pool 16 Other Methods of Investing in Gold 16 BUSINESS OF THE TRUST 16 Trust Objective 16 Secondary Market Trading 17 Valuation of Gold; Computation of Net Asset Value 17 Trust Expenses 17 Impact of Trust Expenses on the Trust’s Net Asset Value 18 DESCRIPTION OF THE SHARES AND THE TRUST AGREEMENT 18 Deposit of Gold; Issuance of Baskets 19 Redemption of Baskets; Withdrawal of Gold 20 Certificates Evidencing the Shares 20 Cash and Other Distributions 20 Voting Rights 21 Fees and Expenses of the Trustee 21 Trust Expenses andGold Sales 21 Payment of Taxes 21 Evaluation of Gold and the Trust Assets 21 Amendment and Termination 22 Limitations on Obligations and Liability 22 i Table Of Contents TABLE OF CONTENTS (continued) Page Requirements for Trustee Actions 23 THE SECURITIES DEPOSITORY; BOOK-ENTRY-ONLY SYSTEM; GLOBAL SECURITY 23 THE SPONSOR 24 The Sponsor’s Role 24 Principals and Key Personnel of the Sponsor 24 The Sponsor’s Fee 26 THE TRUSTEE 26 The Trustee’s Role 27 THE CUSTODIAN 27 The Custodian’s Role 27 Custody of the Trust’s Gold 27 UNITED STATES FEDERAL INCOME TAX CONSEQUENCES 29 Taxation of the Trust 29 Taxation of U.S. Shareholders 30 Maximum 28% Long-Term Capital Gains Tax Rate for U.S. Shareholders Who Are Individuals 30 3.8% Tax on Net Investment Income 31 Brokerage Fees and Trust Expenses 31 Investment by U.S. Tax-Exempt Shareholders 31 Investment by Regulated Investment Companies 31 Investment by Certain Retirement Plans 31 Taxation of Non-U.S. Shareholders 32 United States Information Reporting and Backup Withholding 32 Taxation in Jurisdictions Other Than the United States 32 ERISA AND RELATED CONSIDERATIONS 32 PLAN OF DISTRIBUTION 33 LEGAL MATTERS 33 License Agreement 33 EXPERTS 33 WHERE YOU CAN FIND MORE INFORMATION; INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 34 GLOSSARY 35 ii Table Of Contents PROSPECTUS SUMMARY Although the Sponsor believes that this summary is materially complete, you should read the entire prospectus, including “Risk Factors” beginning on page 6 , before making an investment decision about the Shares. Trust Structure, the Sponsor, the Trustee and the Custodian The Trust was formed on January 21, 2005 when an initial deposit of gold was made in exchange for the issuance of three Baskets. The purpose of the Trust is to own gold transferred to the Trust in exchange for Shares issued by the Trust. Each Share represents a fractional undivided beneficial interest in the net assets of the Trust. The assets of the Trust consist primarily of gold held by the Custodian on behalf of the Trust. However, there may be situations where the Trust will unexpectedly hold cash. For example, a claim may arise against a third party, which is settled in cash. In situations where the Trust unexpectedly receives cash or other assets, no new Shares will be issued until after the record date for the distribution of such cash or other property has passed. The Sponsor of the Trust is iShares ® Delaware Trust Sponsor LLC, a Delaware limited liability company and an indirect subsidiary of BlackRock, Inc. The Shares are not obligations of, and are not guaranteed by iShares ® Delaware Trust Sponsor LLC, or any of its subsidiaries or affiliates. The Trust is governed by the provisions of the Third Amended and Restated Depositary Trust Agreement (as amended from time to time, the “Trust Agreement”) executed on February 28, 2013 by the Sponsor and the Trustee. The Trust issues Shares only in Baskets of 50,000 or integral multiples thereof. Baskets of Shares may be redeemed by the Trust in exchange for the amount of gold corresponding to their redemption value. Individual Shares are not redeemed by the Trust, but are listed and trade on NYSE Arca under the symbol “IAU.” The Trust seeks to reflect generally the performance of the price of gold. The Trust seeks to reflect such performance before payment of the Trust’s expenses and liabilities. The material terms of the Trust are discussed in greater detail under the section “Description of the Shares and the Trust Agreement.” The Trust is not a registered investment company under the Investment Company Act of 1940 and is not required to register under such act. The Sponsor has agreed to assume the following administrative and marketing expenses incurred by the Trust: the Trustee’s fee (the “Trustee’s Fee”), the Custodian’s fee (the “Custodian’s Fee”), NYSE Arca listing fees, SEC registration fees, printing and mailing costs, audit fees and expenses and up to $100,000 per annum in legal fees and expenses. The Sponsor does not exercise day-to-day oversight over the Trustee or the Custodian. The Sponsor may remove the Trustee and appoint a successor trustee if the Trustee ceases to meet certain objective requirements (including the requirement that it have capital, surplus and undivided profits of at least $150 million) or if, having received written notice of a material breach of its obligations under the Trust Agreement, the Trustee has not cured the breach within thirty days. The Sponsor also has the right to replace the Trustee during the ninety days following any merger, consolidation or conversion in which the Trustee is not the surviving entity or, in its discretion, on the fifth anniversary of the creation of the Trust or on any subsequent third anniversary thereafter. The Sponsor also has the right to approve any new or additional custodian that the Trustee may wish to appoint. The Trustee is The Bank of New York Mellon and the Custodian is JPMorgan Chase Bank N.A., London branch. The agreement between the Trust and the Custodian is governed by English law. The Trustee is responsible for the day-to-day administration of the Trust. The responsibilities of the Trustee include (1) processing orders for the creation and redemption of Baskets; (2) coordinating with the Custodian the receipt and delivery of gold transferred to, or by, the Trust in connection with each issuance and redemption of Baskets; (3) calculating the net asset value of the Trust on each business day; and (4) selling the Trust’s gold as needed to cover the Trust’s expenses. For a more detailed description of the role and responsibilities of the Trustee see “Description of the Shares and the Trust Agreement” and “The Trustee.” 1 Table Of Contents The Custodian is responsible for safekeeping the gold owned by the Trust. The Custodian is appointed by the Trustee and is responsible to the Trustee only. The general role and responsibilities of the Custodian are further described in “The Custodian.” The Custodian has no obligation to accept any additional delivery on behalf of the Trust if, after giving effect to such delivery, the total value of the Trust’s gold held by the Custodian exceeds $50 billion. If this limit is exceeded, it is anticipated that the Trustee, with the consent of the Sponsor, will retain an additional custodian. If an additional custodian becomes necessary, the Trustee will seek to hire the additional custodian under terms and conditions substantially similar to those in the Custodian Agreement with JPMorgan Chase Bank N.A., London branch. However, because the agreement with the additional custodian will only be negotiated when the need for the additional custodian arises, it may not be possible for the Trustee to locate at that time an additional custodian that agrees to exactly the same terms of the agreement with JPMorgan Chase Bank N.A., London branch. As a result, the new agreement may differ from the current one with JPMorgan Chase Bank N.A., London branch, with respect to issues like duration, fees, maximum amount of gold that the additional custodian will hold on behalf of the Trust, scope of the additional custodian’s liability and the additional custodian’s standard of care. Trust Objective The Trust seeks to reflect generally the performance of the price of gold. The Trust seeks to reflect such performance before payment of the Trust’s expenses and liabilities. The Trust is not actively managed. It does not engage in any activities designed to obtain a profit from, or to ameliorate losses caused by, changes in the price of gold. The Trust receives gold deposited with it in exchange for the creation of Baskets of Shares, sells gold as necessary to cover the Trust expenses and other liabilities and delivers gold in exchange for Baskets of Shares surrendered to it for redemption. The Shares are intended to constitute a simple and cost-effective means of making an investment similar to an investment in gold. Although the Shares are not the exact equivalent of an investment in gold, they provide investors with an alternative that allows a level of participation in the gold market through the securities market. An investment in Shares is: Backed by gold held by the Custodian on behalf of the Trust. The Shares are backed by gold, identified on the Custodian’s books as the property of the Trust, and held by the Custodian in New York, Toronto, London and other locations that may be authorized in the future. As accessible and easy to handle as any other investment in shares. Retail investors may purchase and sell Shares through traditional brokerage accounts at prices expected to be less than the amount required for currently existing means of investing in physical gold. Shares are eligible for margin accounts. Listed. The Shares are listed and trade on NYSE Arca under the symbol “IAU.” Relatively cost efficient. Because the expenses involved in an investment in physical gold are dispersed among all holders of Shares, an investment in Shares may represent a cost-efficient alternative to investments in gold for investors not otherwise in a position to participate directly in the market for physical gold. See “Business of the Trust—Trust Objective.” Principal Offices The Sponsor’s office is located at 400 Howard Street, San Francisco, CA 94105. The Trustee has a Trust office at 2 Hanson Place, 9th Floor, Brooklyn, New York 11217. The Custodian’s office is located at 125 London Wall, London, EC2Y 5AJ, England. 2 Table Of Contents THE OFFERING Offering The Shares represent units of fractional undivided beneficial interest in the net assets of the Trust. Use of proceeds Proceeds received by the Trust from the issuance and sale of Baskets consist of gold deposits. Such deposits are held by the Custodian on behalf of the Trust until (i) delivered to Authorized Participants in connection with a redemption of Baskets or (ii) sold to pay the fee due to the Sponsor and Trust expenses or liabilities not assumed by the Sponsor. NYSE Arca symbol IAU CUSIP 464285105 Creation and redemption The Trust issues and redeems Baskets of Shares on a continuous basis (a Basket equals 50,000 Shares). Baskets of Shares are only issued or redeemed in exchange for an amount of gold determined by the Trustee on each day that NYSE Arca is open for regular trading. No Shares are issued unless the Custodian has allocated to the Trust’s account the corresponding amount of gold. Initially, a Basket required delivery of 5,000 fine ounces of gold. The amount of gold necessary for the creation of a Basket, or to be received upon redemption of a Basket, will decrease over the life of the Trust, due to the payment or accrual of fees and other expenses or liabilities payable by the Trust. On June 24, 2010, after giving effect to the ten-for-one share split that occurred on that date, creation of a Basket required delivery of 489.368 fine ounces of gold. Baskets may be created or redeemed only by Authorized Participants, who pay the Trustee a transaction fee for each order to create or redeem Baskets. See “Description of the Shares and the Trust Agreement” for more details. Net Asset Value The net asset value of the Trust is obtained by subtracting the Trust’s expenses and liabilities on any day from the value of the gold owned by the Trust on that day; the net asset value per Share, or NAV, is obtained by dividing the net asset value of the Trust on a given day by the number of Shares outstanding on that date. On each day on which NYSE Arca is open for regular trading, the Trustee determines the NAV as promptly as practicable after 4:00 p.m. (New York time). The Trustee values the Trust’s gold on the basis of the London PM Fix. If there is no London PM Fix on that day, the Trustee is authorized to use the most recently announced London AM Fix unless the Trustee, in consultation with the Sponsor, determines that such price is inappropriate as a basis for evaluation. See “Business of the Trust—Valuation of Gold; Computation of Net Asset Value.” Trust expenses The Trust’s only ordinary recurring expense is expected to be the remuneration due to the Sponsor (the “Sponsor’s Fee”). In exchange for the Sponsor’s Fee, the Sponsor has agreed to assume the following administrative and marketing expenses of the Trust: the Trustee’s Fee, the Custodian’s Fee, NYSE Arca listing fees, SEC registration fees, printing and mailing costs, audit fees and expenses and up to $100,000 per annum in legal fees and expenses.
